This is a review pursuant to article 78 of the Civil Practice Act of a decision and determination by the Water Power and Control Commission of the Department of Conservation of the State of New York upon Water Supply Application No. 1285, denying temporary authorization to use underground water for domestic purposes in the Woodhaven section of Queens county. Petitioner applied for approval of its proposed construction and temporary operation of three gravelled wells, each having a capacity of two million gallons daily in the Woodhaven Plant. This cause was submitted at the time of the argument of Matter of the Petition of New York Water Service Corporation, petitioner, for an order directed to the Water Power and Control Commission of the Department of Conservation of the State of New York, re Water Supply Application No. 1286, respondent. The questions presented for determination are the same in both cases. The decision of the Water Power and Control Commission is annulled, with fifty dollars costs and disbursements to appellant, and the matter is remitted to the Commission for further action on the authority of the companion case decided herewith. [See ante, p. 590.] Crapser and Heffernan, JJ., concur; Bliss, J., concurs in the result and votes to remit on the same grounds stated in the companion case decided herewith; Hill, P. J., dissents on the same grounds stated in the companion ease decided herewith. [See ante, p. 596.]